Citation Nr: 1625174	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-33 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a finding of total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1982 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a September 2013 videoconference hearing.  A copy of the transcript is associated with the claims file.

This matter was remanded by the Board in October 2014 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran is service-connected for lumbar spondylosis with degenerative changes, rated at 20 percent, and right lumbar radiculopathy, rated at 10 percent, for a combined disability rating of 30 percent. 
 
2. Service-connected disabilities are not sufficient by themselves to preclude the Veteran from securing or following any form of substantially gainful employment consistent with his education and occupational background.



CONCLUSION OF LAW

The criteria for a finding of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in October 2014.  The Board instructed the RO to: (1) take appropriate steps to obtain relevant Social Security Administration (SSA) records; and (2) consider whether referral to the Director of Compensation and Pension Service was appropriate and then readjudicate the claim.

VA obtained the relevant SSA records.  Referral was appropriately considered.  The matter was readjudicated in a December 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a May 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  38 U.S.C.A. §§ 5100, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.326.  The Veteran's service treatment records (STRs), VA medical records, and relevant social security records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a) .

The Veteran was most recently afforded VA back and neurological examinations in February 2016 for his service-connected disabilities.  This examination report, along with earlier reports and non-VA records, includes sufficient findings regarding the Veteran's functional capacities to permit application of the appropriate criteria and evidentiary standards.  Thus, the Board concludes that the record is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the presiding VLJ fulfill two duties to comply with the above the regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, there is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

III. TDIU

The Veteran is currently in receipt of service connection for lumbar spondylosis with degenerative changes, with a 20 percent evaluation, and right lumbar radiculopathy, with a 10 percent evaluation.  His combined rating is 30 percent. 

The Veteran, accordingly, does not meet the threshold schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, 38 C.F.R. § 4.16(b) provides that when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), such case may be considered for extra-schedular consideration.  The key determination, then, is whether the Veteran is unemployable.

During the Veteran's February 2016 VA examination, the examiner concluded that the Veteran's back condition impacted his ability to work by preventing heavy lifting, pushing, or pulling of a weight greater than 25 pounds.  No further restrictions were noted.  The examiner does not note whether the Veteran is currently employed.

At the Veteran's September 2013 video conference hearing, the Veteran indicated that the last time he worked was in September 2010.  The Veteran also reported graduating high school with some college and military education.  He had received no vocational training.  He most recently worked at Wal-Mart up until September 2010 as a stocker and a support manager.  Previously, he had worked at Colgate-Palmolive in the production process of deodorant.  

The Board notes the contention of the Veteran's representative in a May 2016 statement that the Veteran is currently in receipt of Social Security unemployment solely because of his service-connected disabilities; this is verified in records from the SSA.  The Board has considered the Veteran's social security records, however, is not bound by the Agency's determination.

The Veteran is not unemployable due to service-connected disabilities alone.  While the service-connected lumbar condition and right lumbar radiculopathy does have some impact upon his earning capacity, accounted for by the Schedular evaluations assigned, he is not unable to secure and follow any employment.  He retains some functional occupational capacity, sufficient to obtain and retain gainful work. 

While the record indicates that the Veteran has restrictions on his ability to push, pull, or lift weight greater than 25 pounds, this would not prevent him from obtaining a sedentary job in which such activity is not required.  There is no indication that the Veteran is unable to remain seated for a period of time; he appears physically capable of sitting at a desk or similar work station, even if some breaks for shifting of positions would be required.  The Veteran does have a high school degree and some college and military education.  In addition, his experience at Wal-Mart and Colgate-Palmolive would prove valuable in obtaining employment.  He therefore appears to have, or be able to easily secure, skills needed to do more clerical-type work, such as data entry or answering phones.

Moreover, while the Board acknowledges that his service-connected condition have some impact on his physical capability, they do not prevent him from working with or under the supervision of others, or from interacting with the public.  

The preponderance of evidence is against the claim; there is no doubt to be resolved.  The Veteran is not unemployable due solely to service-connected disabilities, and hence TDIU entitlement, or referral for extraschedular TDIU under 38 C.F.R. § 4.16(b), is not warranted.


ORDER

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


